DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings as submitted by Applicant on 10/08/2022 have been accepted.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1-10 are not focused to a statutory category.  Independent Claims 1, 4, and 7 are method claims that do not recite any computer architecture components to support the step limitations as well as the respective dependent claims.  The step limitations are perceived to be performed by a person with pencil/pen to paper, or person-to-person verbally/visually.  Despite this failure to pass Step 1, the Examiner continues with the abstract idea analysis.
Step 2A:  Prong One: Claims 1-10 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“providing a mobile device;
sending a driver’s planned route to the mobile device, the planned route includes at least one planned dock location;
comparing current GPS coordinates of the vehicle to the planned route;
determining if the vehicle has stopped for more than a predetermined period of time;
determining a dock detention delay event start when the predetermined period of time has elapsed and the GPS coordinates correlate to a planned dock location; determining a dock detention delay event stop when the vehicle is no longer at the planned dock location; and calculating a dock detention period using the dock detention event stop and start.” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity –business relations; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims do not recite computer components to support the claim limitations. 
	Prong Two:  Claims 1-10: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally gather(ing) dock detention data for a specific shipping dock used by multiple drivers with multiple vehicles.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity–business relations; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Independent Claims 1, 4, and 7 are method claims that do not recite any computer architecture components to support the step limitations as well as the respective dependent claims.  The step limitations are perceived to be performed by a person with pencil/pen to paper, or person-to-person verbally/visually.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims do not recite any computer components to support the step limitations.
Step 2B: Claims 1-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  Independent Claims 1, 4, and 7 are method claims that do not recite any computer architecture components to support the step limitations as well as the respective dependent claims.  The step limitations are perceived to be performed by a person with pencil/pen to paper, or person-to-person verbally/visually. There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because there is no recitation of computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davidson (US 2013/0304349).


Regarding claim 1, the prior art discloses a method for automatically determining the start of a dock detention delay event for regulated and non-regulated drivers of a vehicle comprising the steps: providing a mobile device (see at least paragraph [0077] to Davidson);
sending a driver’s planned route to the mobile device, the planned route includes at least one planned dock location (see at least paragraph [105] to Davidson);
comparing current GPS coordinates of the vehicle to the planned route (see at least paragraph [105] to Davidson);
determining if the vehicle has stopped for more than a predetermined period of time (see at least paragraph [100] to Davidson); and
determining a dock detention delay event start when the predetermined period of time has elapsed and the GPS coordinates correlate to a planned dock location (see at least paragraph [123 and 124] to Davidson).

Regarding claim 2, the prior art discloses the method of claim 1 wherein the mobile device is a mobile phone(see at least paragraph [80] to Davidson).

Regarding claim 3, the prior art discloses the method of claim 1 and further including the step of notifying at least one entity of the dock detention delay event start (see at least paragraph [78] to Davidson). 

Regarding claim 4, the prior art discloses a method for determining a dock detention delay time period for regulated and unregulated drivers of a vehicle comprising the steps:
providing a mobile device (see at least paragraph [0077] to Davidson);
sending a driver’s planned route to the mobile device, the planned route includes at least one planned dock location (see at least paragraph [105] to Davidson);
comparing current GPS coordinates of the vehicle to the planned route (see at least paragraph [105] to Davidson);
determining if the vehicle has stopped for more than a predetermined period of time (see at least paragraph [100] to Davidson);
determining a dock detention delay event start when the predetermined period of time has elapsed and the GPS coordinates correlate to a planned dock location; determining a dock detention delay event stop when the vehicle is no longer at the planned dock location; and calculating a dock detention period using the dock detention event stop and start (see at least paragraphs [123 and 124] to Davidson).

Regarding claim 5, the prior art discloses the method of claim 4 and further including the step of recording the dock detention period in a database (see at least paragraph [0110] to Davidson).

Regarding claim 6, the prior art discloses the method of claim 4 and further including the step of notifying at least one entity of the dock detention period (see at least paragraph [0049] to Davidson).

Regarding claim 7, the prior art discloses a method for providing notifications relating to a dock detention delay event when there is a predetermined dock detention time limit established comprising the steps: determining the start of a dock detention delay event; determining the stop of a dock detention delay event; and notifying at least one stakeholder of at least one of the following: as the dock detention delay event starts; as the predetermined dock detention time limit is drawing near; as the predetermined dock detention time limit has been reached; and as the predetermined dock detention time period limit has been exceeded (see at least paragraph [0108] to Davidson).

Regarding claim 8, the prior art discloses the method of claim 7 where the start and stop of the dock detention delay event are determined automatically without driver input (see at least paragraph [0108] to Davidson).

Regarding claim 9, the prior art discloses the method of claim 7 where the stakeholders include the driver, the dispatcher, the shipper/receiver and dock facility (see at least paragraphs [0080 and [0081] to Davidson).

Regarding claim 10, the prior art discloses the method of claim 7 wherein the notifying step includes at least one of emailing, texting, calling and instant messaging (see at least paragraph [0080 to Davidson). 


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687